DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on November 9, 2021 is acknowledged and has been entered.  Claims 1-12 are canceled.  Claim 13 is amended.  Claims 14-19, 27-32 are withdrawn.  Claims 13 and 20-26 are pending.  
Claims 13 and 20-26 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is made FINAL.

Previous Grounds of Rejection 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 13, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degrave et al. (Molecular and Biochemical Parasitology, 1988, vol. 27, p. 63-70) in view of Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761).
With regard to claim 13, Degrave teaches an oligonucleotide, wherein the oligonucleotide has a linear sequence up to 40 nucleotides in length and 
(i) a sequence SEQ ID NO 3, or a nucleotide sequence homologous thereto (see alignment below where clones of Degrave corresponds to SEQ ID NO:3, see p. 64, “materials and methods”); or 
SEQ ID NO:3
Qy          1 CGAACCCCCWCCWYC 15
              |||||||||:||::|
Db        132 CGAACCCCCACCTCC 118

(ii) a nucleotide sequence complementary to a nucleotide sequence of SEQ ID NO 3 or a nucleotide sequence homologous to said complementary nucleotide sequence; or 
(iii) in reading direction 5' 4 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence of SEQ ID NO 3 or a nucleotide sequence homologous to said opposite reading direction nucleotide sequence: cgaacccc*w ccwyc 15 SEQ ID NO 3, 44121-1150427wherein w represents a or t, y represents c or t; and * represents an optional insert "c" and wherein the oligonucleotide is suitable for use in a method for the exclusive amplification of Trypanosoma cruzi DNA sequences in a mixture of DNA of various origin and/or in a method of determining the presence or absence of DNA of Trypanosoma cruzi in the body of an animal or of a human  (Abstract, p. 64, where the oligonucleotides are specific for T cruzi, see materials and methods).  
With regard to claim 20, Degrave teaches an oligonucleotide of claim 13, having a nucleotide sequence of SEQ ID NO 3 or of SEQ ID 4 or of SEQ ID NO 10 or of SEQ ID NO 11, having one or more markings at one or at both of their 5' ends and/or 3' ends (see alignment below where clones of Degrave corresponds to SEQ ID NO:3, see p. 64, “materials and methods”) see also SEQ ID NO:10 (see alignment below where the clone of Degrave corresponds to SEQ ID NO:10, see p. 64 “materials and methods” heading).
SEQ ID NO:10  
Qy          1 CGAACCCCACCTCC 14
              ||||||||||||||
Db        129 CGAACCCCACCTCC 116

With regard to claim 21, Degrave teaches an oligonucleotide of claim 20, wherein the one or more markings are markers (see p. 64, col. 2, where the clones are sequenced and where recombinant clones are identified with a nick translated probe).  
With regard to claim 23, Degrave teaches a combination of the oligonucleotide of claim 13, having a nucleotide sequence of SEQ ID NO 3 or of SEQ ID 4 or of SEQ ID NO 5 or of SEQ ID NO 10 or of SEQ ID NO 11 or of SEQ ID NO 14 or of SEQ ID NO 15 or of SEQ ID NO 16 in combination with one or more further oligonucleotides selected from forward primers and reverse primers (see alignment below where the clone of Degrave corresponds to SEQ ID NO:3 and 10, see p. 64 “materials and methods” heading).  
Regarding claims 13, 20-21 and 23, while Degrave does not teach precisely the same sequences as SEQ ID NOs:3 or SEQ ID NO:10, Degrave teaches the full length sequences as claimed and since the claimed sequences simply represent structural homologs which are derived from sequences suggested by the prior art as useful for primers and probes for detection, and prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and melting temperature of the amplified region.  The program provides a list of candidate antisense primers based on scanning the sequence and locating GC-type sequences, “producing a 22-mer antisense primer ‘candidate’” and selecting suitable primers by evaluating the GC content and potential for self-homology for each primer.  The process is repeated for scanning and choosing candidate sense primers.  After a bank of possible sense and antisense primers are produced from the input sequence “each suitable sense primer selected in this way is then checked for cross homologies" with all primers suitable for matching with it, based melting temperature of the amplification product and amplicon length.  Finally, primer sets are approved and output in a format which includes the sense and antisense primer sequences, the melting temperatures and product length.  The process is continued until the entire specified sequence has been scanned (p. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Degrave to design a variety of primers suitable for the amplification and detection of specific targets as taught by Degrave and Lowe, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Degrave to design a variety of primers suitable for the amplification and detection of specific targets as taught by Degrave and Lowe, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degrave et al. (Molecular and Biochemical Parasitology, 1988, vol. 27, p. 63-70) in view of Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied over claims 13, 20-21 and 23 above and further in view of Burgos et al. (Int J for Parasitol, 2007, 37, p. 1319-1327).

With regard to claim 24, Burgos teaches the combination of oligonucleotides and primers of claim 23, wherein a primer (1) comprises an oligonucleotide having a nucleotide sequence of SEQ ID NO 6 or an oligonucleotide having a nucleotide sequence homologous thereto; or an oligonucleotide having a nucleotide sequence complementary to nucleotide sequence SEQ ID NO 6 or an oligonucleotide having a nucleotide sequence 104121-P50427 homologous to the complementary nucleotide sequence; or an oligonucleotide having, in reading direction 5' 4 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence SEQ ID NO 6 or in the form of an oligonucleotide having a nucleotide sequence homologous to the opposite reading direction nucleotide sequence: gcactatatt acaccaaccc c 21 SEQ ID NO 6 and/or wherein a primer (2) comprises an oligonucleotide having a nucleotide sequence of SEQ ID NO 7, or an oligonucleotide having a nucleotide sequence homologous thereto; or an oligonucleotide having a nucleotide sequence complementary to nucleotide sequence SEQ ID NO 7 or an oligonucleotide having a nucleotide sequence homologous to the complementary nucleotide sequence; or an oligonucleotide having, in reading direction 5' 4 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence SEQ ID NO 7 or an oligonucleotides having a nucleotide sequence homologous to the opposite reading direction nucleotide sequence: catgcawctc mcccgtm 17 SEQ ID NO 7, wherein w represents a or t; and m represents a or c (see alignment below, where the clones in Figure 3 of Burgos corresponds to SEQ ID NO:7 and 12).
SEQ ID NO:7
Qy          1 CATGCAWCTCMCCCGTM 17
              ||||||:|||:|||||:
Db         14 CATGCATCTCCCCCGTA 30

 SEQ ID NO:12
Qy          1 CATGCATCTCCCCCGTA 17
              |||||||||||||||||
Db         14 CATGCATCTCCCCCGTA 30

 With regard to claim 25, Burgos teaches the combination of oligonucleotide and primer(s) of claim 24, having a nucleotide sequence of SEQ ID NO 12 or an oligonucleotide having a nucleotide sequence homologous thereto; or an oligonucleotide having a nucleotide sequence complementary to nucleotide sequence of SEQ ID NO 12 or an oligonucleotide having a nucleotide sequence homologous to said complementary nucleotide sequence; or an oligonucleotide having, in reading direction 5' [Wingdings font/0xE0] 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence of SEQ ID NO 12 or an oligonucleotide having a nucleotide sequence homologous to the opposite reading direction nucleotide sequence: catgcatctc ccccgta 17 SEQ ID NO 12 (see alignment below, where the clones in Figure 3 of Burgos corresponds to SEQ ID NO:7 and 12).
SEQ ID NO:7
Qy          1 CATGCAWCTCMCCCGTM 17
              ||||||:|||:|||||:
Db         14 CATGCATCTCCCCCGTA 30

 SEQ ID NO:12
Qy          1 CATGCATCTCCCCCGTA 17
              |||||||||||||||||
Db         14 CATGCATCTCCCCCGTA 30

With regard to claim 26, Burgos teaches the combination of oligonucleotide and a primer(s) of claim 24, wherein primer (1) is a forward primer and/or primer (2) is a reverse primer; or wherein primer (2) is a forward primer, and/or primer (1) is a reverse primer (see alignment below, where the clones in Figure 3 of Burgos corresponds to SEQ ID NO:7 and 12).  
prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Degrave and the known sequence of oligonucleotides of SEQ ID NO:7 or 12 to design a variety of primers suitable for the amplification and detection of sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Degrave and the known sequence of oligonucleotides of SEQ ID NO:7 or 12 to design a variety of primers suitable for the amplification and detection of sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
First, regarding the rejection under 101, Applicant argues that the rejection provides no evidence that “any of the oligonucleotides encompassed by instant claim 13 occurs in nature, let alone evidence that known oligonucleotides which are similar to those set forth in claim 13 are suitable for use in a method for the exclusive amplification of Trypanosoma cruzi…” (p. 17 of remarks). Applicant argues that the amendment to read “as such” means that the 
In response it is noted that the rejection makes it very clear that there is nothing within the claims that would distinguish the oligonucleotides within claims 13 or 20-21 and 23 from a naturally occurring oligonucleotide.  Further, it is noted that Applicant’s amendment is noted but “as such” does not change the meaning or interpretation of the claim.  The term “has” is equivalent to the term “having” and as noted in MPEP 2111.03 Transitional Phrases, 

“Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (The term "having" was interpreted as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term "having" in transitional phrase "does not create a presumption that the body of the claim is open"); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997) (In the context of a cDNA having a sequence coding for human PI, the term "having" still permitted inclusion of other moieties.)”

Applicant’s specification is not particular regarding open or closed interpretation.  Looking to the claims it is noted that the claims include not just the oligonucleotide of SEQ ID NO:3.  The claims are also inclusive of “oligonucleotide sequences homologous thereto” in step (i) and in 
Further, Applicant’s claims, specification, in addition to the rejection establish clearly that the sequences of SEQ ID NO:3, SEQ ID NO:7, SEQ ID NO:10, SEQ ID NO:12 in addition to all of the other claimed sequences correspond to sequences within Trypanosoma cruzi, an organism which is naturally occurring.  Therefore, the claims are not patent eligible because, as claimed, they are indistinguishable from nucleic acids within the naturally occurring organism.
Finally, the intended use of the oligonucleotide as “suitable for use in a method for the exclusive amplification of Trypanosoma cruzi” also does not distinguish the oligonucleotide as claimed from naturally occurring Trypanosoma cruzi sequences, or any other similar sequence from within another organisms.  This limitation does nothing to distinguish the claimed sequences from the naturally occurring sequences.  Intended use of a composition does not change the physical structure of the physical thing being claimed.  The physical thing being claimed, in this case, an oligonucleotide or a composition of more than one oligonucleotide needs to be capable of meeting that claimed function and it appears that these oligonucleotides, as claimed, and as taught in the art, would be capable of meeting that claimed function.  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.

Next, regarding the obviousness rejection, Applicant argues that it was “far from being obvious” to detect T. cruzi “with sufficient sensitivity and sufficient specificity” (p. 21 of 
Next, regarding the obviousness rejection Applicant argues the issue of secondary considerations and it is noted that while Applicant’s arguments may be persuasive in presenting a case for secondary consideration, such as meeting a long felt need, and improved specificity and sensitivity, those arguments do not have a nexus with the claims drawn to compositions of one or even multiple oligonucleotides.  Applicant points to Example 2 as evidence that the individual claimed oligonucleotide had significantly higher sensitivity and specificity but that is not what Example 2 tested. Instead, those arguments of the effectiveness of the invention lie with a method of amplification and detection, not to any individual oligonucleotide(s).  Applicant has provided no evidence on the record or within the specification, that it is the design or sequence of the particular oligonucleotides that confers the specificity or sensitivity conferred with Applicant’s work.  These arguments regarding the effectiveness of a method would be considered in the context of a method but cannot be extended to include the non-obviousness of an individual oligonucleotide in the absence of evidence that shows individual oligonucleotides are superior to similar oligonucleotides.  In the absence of such evidence, these arguments are not persuasive and the rejection is maintained.  

	

Conclusion
No claims are allowed.  All claims stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM